
	

113 HR 5180 IH: Financial Stability Oversight Council Improvement Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5180
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Ross (for himself, Mr. Delaney, Mr. Bachus, Mr. Murphy of Florida, Ms. Sinema, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Financial Stability Act of 2010 to improve the transparency of the Financial Stability
			 Oversight Council, to improve the SIFI designation process, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Financial Stability Oversight Council Improvement Act of 2014.
		2.Transparency and accountability
			Section 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) is amended by adding at the end
			 the following:
			
				(k)Application of the Administrative Procedure Act
					(1)In generalThe Council shall be an agency for purposes of subchapter II of chapter 5 and chapter 7 of title 5,
			 United States Code (commonly referred to as the Administrative Procedure Act).
					(2)Notice of meetings by ChairpersonThe Chairperson shall be responsible for the public announcements required under section 552b(e) of
			 title 5, United States Code.
					(3)Closed meeting votesA determination made by the Council under section 552b(c) of title 5, United States Code, may only
			 be made by a majority vote of the voting members of the Council then
			 serving.
					(4)Treatment as regulators of financial institutionsThe Council and the Office of Financial Research shall each be an agency responsible for the
			 regulation or supervision of financial institutions for purposes of
			 section 552(b)(8) of title 5, United States Code.
					(l)Publication of reports and analyses
					(1)In generalWith respect to any final report, study, or analysis prepared by the Council, the Council shall
			 promptly make available to the public, after distribution for review or
			 use—
						(A)any data, analysis, and reports—
							(i)produced by the Council; and
							(ii)produced by member agencies or the Office of Financial Research to support the work of the Council;
			 and
							(B)with respect to any findings in such report, study, or analysis, an explanation for such findings
			 and any data used to substantiate such findings.
						(2)Redaction of exempt informationParagraph (1) shall not apply to any information that is exempt from disclosure under section
			 552(b) of title 5, United States Code.
					(m)Revisions to analytic framework for determinationsThe Council shall make no revisions to any final published analytic framework for determinations
			 under this section or adopt or apply any new similar framework without
			 providing prior public notice and an opportunity for comment, consistent
			 with section 553 of title 5, United States Code..
		3.SIFI designation processSection 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) is amended—
			(1)in subsection (a)(2)—
				(A)in subparagraph (J), by striking and at the end;
				(B)by redesignating subparagraph (K) as subparagraph (L); and
				(C)by inserting after subparagraph (J) the following:
					
						(K)the appropriateness of the imposition of prudential standards as opposed to other forms of
			 regulation to mitigate the identified risks; and;
				(2)in subsection (b)(2)—
				(A)in subparagraph (J), by striking and at the end;
				(B)by redesignating subparagraph (K) as subparagraph (L);
				(C)by inserting after subparagraph (J) the following:
					
						(K)the appropriateness of the imposition of prudential standards as opposed to other forms of
			 regulation to mitigate the identified risks; and; and
				(D)in subsection (d)—
					(i)in paragraph (1), by striking and at the end;
					(ii)by redesignating paragraph (2) as paragraph (3); and
					(iii)by inserting after paragraph (1) the following:
						
							(2)provide written notice to the nonbank financial company being reevaluated and afford such company
			 an opportunity to submit written materials, within such time as the
			 Council determines to be appropriate (but which shall be not less than 30
			 days after the date of receipt by the company of such notice), to contest
			 the determination, including materials concerning whether, in the
			 company’s view, material financial distress at the company, or the nature,
			 scope, size, scale, concentration, interconnectedness, or mix of the
			 activities of the company could pose a threat to the financial stability
			 of the United States; and;
					(3)by amending subsection (e) to read as follows:
				
					(e)Requirements prior to a final determination, notice and opportunity for hearing, and final
			 determination
						(1)Notice of identification for initial evaluation and opportunity for voluntary submissionUpon identifying a nonbank financial company for comprehensive analysis of the potential for the
			 nonbank company to pose a threat to the financial stability of the United
			 States, the Council shall provide the nonbank financial company with—
							(A)written notice that explains with specificity the basis for so identifying the company; and
							(B)an opportunity to submit written materials for consideration by the Council as part of the
			 Council’s initial evaluation of the risk profile and characteristics of
			 the company.
							(2)Requirements before making a proposed determinationBefore making a proposed determination with respect to a nonbank financial company under paragraph
			 (3), the Council shall—
							(A)by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, approve a
			 resolution that identifies with specificity any risks to the financial
			 stability of the United States the Council has identified relating to the
			 nonbank financial company;
							(B)with respect to nonbank financial company with a primary financial regulatory agency, provide a
			 copy of the resolution described under subparagraph (A) to the primary
			 financial regulatory agency and provide such agency with at least 180 days
			 from the receipt of the resolution to—
								(i)consider the risks identified in the resolution; and
								(ii)issue proposed regulations or undertake other regulatory action to mitigate or prevent the
			 identified risks; and
								(C)provide the nonbank financial company with—
								(i)written notice that the Council is considering whether to make a proposed determination with
			 respect to the nonbank financial company under subsection (a) or (b), as
			 applicable;
								(ii)an opportunity to submit written materials, within such time as the Council deems appropriate (but
			 not less than 30 days after the date of receipt by the company of the
			 notice described under clause (i)), to the Council to inform the Council’s
			 consideration of the nonbank financial company for a proposed
			 determination, including materials concerning the company’s views as to
			 whether it satisfies the standard for determination set forth in
			 subsection (a) or (b), as applicable; and
								(iii)written notice when the Council deems its evidentiary record regarding such nonbank financial
			 company to be complete.
								(3)Proposed determination
							(A)VotingThe Council may, by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, propose to
			 make a determination in accordance with the provisions of subsection (a)
			 or (b), as applicable, with respect to a nonbank financial company.
							(B)Deadline for making a proposed determinationWith respect to a nonbank financial company provided with a written notice under paragraph
			 (2)(C)(i), if the Council does not provide the company with the written
			 notice of a proposed determination described under paragraph (4) within
			 the 180-day period following the date on which the Council notifies the
			 company under paragraph (2)(C) that the evidentiary record is complete,
			 the Council may not make such a proposed determination with respect to
			 such company unless the Council repeats the procedures described under
			 paragraph (2).
							(C)Review of actions of primary financial regulatory agencyWith respect to a nonbank financial company with a primary financial regulatory agency, the Council
			 may not vote under subparagraph (A) to make a proposed determination
			 unless—
								(i)the Council determines that any proposed regulations or other regulatory actions taken by the
			 primary financial regulatory agency after receipt of the resolution
			 described under paragraph (2)(A) are insufficient to mitigate or prevent
			 the risks identified in the resolution;
								(ii)the primary financial regulatory agency has notified the Council that the agency has no proposed
			 regulations or other regulatory actions to mitigate or prevent the risks
			 identified in the resolution; or
								(iii)the period allowed by the Council under paragraph (2)(B) has elapsed and the primary financial
			 regulatory agency has taken no action in response to the resolution.
								(4)Notice of proposed determinationThe Council shall provide to a nonbank financial company written notice of a proposed determination
			 of the Council, including an explanation of the basis of the proposed
			 determination of the Council, that a nonbank financial company shall be
			 supervised by the Board of Governors and shall be subject to prudential
			 standards in accordance with this title, an explanation of the specific
			 risks to the financial stability of the United States presented by the
			 nonbank financial company, and a detailed explanation of why other
			 regulatory action by the company’s primary financial regulatory agency, if
			 any, is insufficient to mitigate or prevent such risk.
						(5)Hearing
							(A)In generalNot later than 30 days after the date of receipt of any notice of a proposed determination under
			 paragraph (4), the nonbank financial company may request, in writing, an
			 opportunity for a written or oral hearing before the Council to contest
			 the proposed determination, including the opportunity to present a plan to
			 modify the company’s business, structure, or operations in order to
			 mitigate the risks identified in the notice, and which plan shall also
			 include any steps the company expects to take during the implementation
			 period to mitigate such risks.
							(B)Grant of hearingUpon receipt of a timely request, the Council shall fix a time (not earlier than 30 days after the
			 date of receipt of the request) and place at which such company may
			 appear, personally or through counsel, to—
								(i)submit written materials (which may include a plan to modify the company’s business, structure, or
			 operations); or
								(ii)provide oral testimony and oral argument.
								(6)Council consideration of company plan
							(A)In generalIf a nonbank financial company submits a plan in accordance with paragraph (5), the Council shall,
			 prior to making a final determination—
								(i)consider whether the plan, if implemented, would mitigate the risks identified in the notice under
			 paragraph (4); and
								(ii)provide the nonbank financial company an opportunity to revise the plan after consultation with the
			 Council.
								(B)VotingApproval by the Council of a plan submitted under paragraph (5) or revised under subparagraph
			 (A)(ii) shall require a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson.
							(C)Implementation of approved planWith respect to a nonbank financial company’s plan approved by the Council under subparagraph (B),
			 the company shall have one year to implement the plan, except that the
			 Council, in its sole discretion and upon request from the nonbank
			 financial company, may grant one or more extensions of the implementation
			 period.
							(D)Oversight of implementation
								(i)Periodic reportsThe Council, acting through the Office of Financial Research, may require the submission of
			 periodic reports from a nonbank financial company for the purpose of
			 evaluating the company’s progress in implementing a plan approved by the
			 Council under subparagraph (B).
								(ii)InspectionsThe Council may direct the primary financial regulatory agency of a nonbank financial company (or,
			 if none, the Board of Governors) to inspect the company for the purpose of
			 evaluating the company’s progress in implementing the company’s plan.
								(E)Authority to rescind approval
								(i)In generalDuring the implementation period described under subparagraph (C), including any extensions granted
			 by the Council, the Council shall retain the authority to rescind its
			 approval of the plan if the Council finds, by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, that the
			 company’s implementation of the plan is no longer sufficient to mitigate
			 or prevent the risks identified in the resolution described under
			 paragraph (2)(A).
								(ii)Final determination voteThe Council may proceed to a vote on final determination under subsection (a) or (b), as
			 applicable, not earlier than 10 days after providing the nonbank financial
			 company with written notice that the Council has rescinded the approval of
			 the company’s plan pursuant to clause (i).
								(F)Actions after implementation
								(i)Evaluation of implementationAfter the end of the implementation period described under subparagraph (C), including any
			 extensions granted by the Council, the Council shall consider whether the
			 plan, as implemented by the nonbank financial company, adequately
			 mitigates or prevents the risks identified in the resolution described
			 under paragraph (2)(A).
								(ii)VotingIf, after performing an evaluation under clause (i), not fewer than 2/3 of the voting members of the Council then serving, including an affirmative vote by the
			 Chairperson, determine that the plan, as implemented, adequately mitigates
			 or prevents the identified risks, the Council shall not make a final
			 determination under subsection (a) or (b), as applicable, with respect to
			 the nonbank financial company and shall notify the company of the
			 Council’s decision to take no further action.
								(7)Final council decisions
							(A)In generalNot later than 90 days after the date of a hearing under paragraph (5), the Council shall notify
			 the nonbank financial company of—
								(i)a final determination under subsection (a) or (b), as applicable;
								(ii)the Council’s approval of a plan submitted by the nonbank financial company under paragraph (5) or
			 revised under paragraph (6); or
								(iii)the Council’s decision to take no further action with respect to the nonbank financial company.
								(B)Explanatory statementA final determination of the Council, under subsection (a) or (b), shall contain a statement of the
			 basis for the decision of the Council, including the reasons why the
			 Council rejected any plan by the nonbank financial company submitted under
			 paragraph (5) or revised under paragraph (6).
							; and
			(4)by adding at the end the following:
				
					(j)Periodic review of individual determination
						(1)ReviewEvery 5 years after the date of a final determination with respect to a nonbank financial company
			 under subsection (a) or (b), as applicable, the nonbank financial company
			 may submit a written request to the Council for a reevaluation of such
			 determination. Upon receipt of such a request, the Council shall conduct a
			 reevaluation of such determination and hold a vote on whether to rescind
			 such determination.
						(2)Procedures
							(A)In generalUpon receipt of a written request under paragraph (1), the Council shall fix a time (not earlier
			 than 30 days after the date of receipt of the request) and place at which
			 such company may appear, personally or through counsel, to—
								(i)submit written materials (which may include a plan to modify the company’s business, structure, or
			 operations, which shall specify the length of the implementation period);
			 or
								(ii)provide oral testimony and oral argument before the members of the Council.
								(B)Treatment of planIf the company submits a plan in accordance with subparagraph (A)(i), the Council shall consider
			 whether the plan, if implemented, would cause the company to no longer
			 meet the standards for a final determination under subsection (a) or (b),
			 as applicable. The Council shall provide the nonbank financial company an
			 opportunity to revise the plan after consultation with the Council.
							(3)Rescission of determination
							(A)In generalIf the Council, by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determines
			 under this subsection that a nonbank financial company no longer meets the
			 standards for a final determination under subsection (a) or (b), as
			 applicable, the Council shall rescind such determination.
							(B)Approval of company planApproval by the Council of a plan submitted or revised in accordance with paragraph (2) shall
			 require a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson. If such plan
			 is approved by the Council, the company shall implement the plan during
			 the period identified in the plan, except that the Council, in its sole
			 discretion and upon request from the company, may grant one or more
			 extensions of the implementation period. After the end of the
			 implementation period, including any extensions granted by the Council,
			 the Council shall proceed to a vote as described under subparagraph (A).
							(k)Periodic assessment of the impact of designations
						(1)AssessmentEvery five years after the date of enactment of this section, the Council shall—
							(A)conduct a study of the Council’s determinations that nonbank financial companies shall be
			 supervised by the Board of Governors and shall be subject to prudential
			 standards; and
							(B)comprehensively assess the impact of such determinations on the companies for which such
			 determinations were made and the wider economy, including whether such
			 determinations are having the intended result of improving the financial
			 stability of the United States.
							(2)ReportNot later than 90 days after completing a study required under paragraph (1), the Council shall
			 issue a report to the Congress that—
							(A)describes all findings and conclusions made by the Council in carrying out such study; and
							(B)identifies whether any of the Council’s determinations should be rescinded or whether related
			 regulations or regulatory guidance should be modified, streamlined,
			 expanded, or repealed.
							.
			4.Rule of constructionNone of the amendments made by this Act may be construed as limiting the Financial Stability
			 Oversight Counsel’s emergency powers under section 113(f) of the Financial
			 Stability Act of 2010 (12 U.S.C. 5323(f)).
		
